Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 20-cv-81205-RAR

      SECURITIES AND EXCHANGE
      COMMISSION,

            Plaintiff,

      v.

      COMPLETE BUSINESS SOLUTIONS
      GROUP, INC. d/b/a PAR FUNDING, et al,

            Defendants.


  DEFENDANTS’ JOINT MEMORANDUM TO THE COURT REGARDING THE SCOPE
      OF THE RECEIVER’S ACTIVITIES PURSUANT TO THE CURRENT TRO

           Defendants Complete Business Solutions Group, Inc. d/b/a Par Funding, Full Spectrum

  Processing, Inc., Lisa McElhone, Joseph Cole Barleta and Joseph W. LaForte, and Relief

  Defendant L.M.E 2017 Family Trust, respectfully submit this Joint Memorandum in advance of

  the August 4, 2020, 3:30 pm conference on the scope of the Receiver’s activities under the TRO.1

                                        Procedural History

           On July 24, 2020, the SEC sought an ex parte Order appointing a Receiver claiming that,

  “for the protection of the investors,” the Receiver needed to be vested with “full and exclusive

  power, duty, and authority to: administer and manage their business affairs, funds, assets, causes

  of action and any other property of the Companies; marshal and safeguard all of the assets of the




  1
   The Court permitted each party to file a 10-page Memorandum. Rather than burden the Court
  with multiple filings, we have filed herein a single joint Memorandum of 15 pages.
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 2 of 16




  Companies…” SEC’s Motion for the Appointment of a Receiver dated July 24, 2020 (Dkt. No. 4).

  The Commission proposed an extraordinarily broad order (see sealed ECF 4-2), which sought to

  provide the receiver with all of the “powers, authorities, rights and privileges heretofore possessed

  by the officers, directors, managers, and general and limited partners of the entity Receivership

  Entities under applicable state and federal law, by the governing charters, by-laws, articles and/or

  agreements in addition to all powers and authority of a receiver at equity, and all powers conferred

  upon a receiver by the provisions of 28 U.S.C. §§ 754, 959 and 1962 and Fed.R.Civ.P. 66.” Id. at

  ¶1. The SEC’s proposed order would have led to the immediate dismissal of the “trustees,

  directors, officers, managers, employees, investment advisors, accountants, attorneys and other

  agents of the Receivership Entities.” Id. at ¶2. And it would have empowered the receiver to

  transfer all bank accounts to the receiver’s control and, remarkably, to “transfer, compromise, or

  otherwise dispose of any Receivership Property,” without further Order of this Court. Id. at ¶¶

  30-34. (Emphasis added).

         Defendants did not object to Mr. Stumphauzer to be a neutral party in this case. However,

  Defendants strenuously objected to the imposition of a receiver that would liquidate and destroy

  these legitimate businesses and cause unnecessary harm to the very investors that the Commission

  is charged with protecting. See Defendants’ July 28 Response, ECF 43, at pages 3-6, citing law

  limiting the scope of a Receivership Order to prevent the unnecessary liquidation of legitimate

  businesses. See also Tucker v Baker, 214 F.2d 627, 631 (5th Cir. 1954) (“[a] receivership is only

  a means to reach some legitimate end sought through the exercise of the power of the court of

  equity; it is not an end in itself.”); In re Wiand, Case No. 8:10-CV-71-T-17MAP, et al, 2011 WL




                                                   2
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 3 of 16




  4530203 at *7 (M.D. Fl. Sept. 29, 2011)(Receivership proceeding arising out of SEC enforcement

  action, citing Tucker)

         On July 27, 2020, the Court entered an Order appointing a Receiver. The Court specifically

  did not confer the overbroad and sweeping powers sought by the Commission. Instead, the Court

  provided the Receiver with measured powers to monitor the affairs of these legitimate businesses,

  without empowering him to immediately displace management and, effectively, liquidate the

  company. Id. at p. 3-4. However, since that Order and as described below, the SEC is effectively

  causing the demise of an otherwise thriving business, violating its fundamental obligation to “First,

  do no harm.” See Comments on Proposed Rule (SEC Release No. IA-1812; File No. S7-19-99,

  Oct. 28, 1999), 1999 WL 33949884. Without a significant and immediate course correction by this

  Court, the SEC – not the Defendants – will cause enormous losses to large and small investors as

  well as hundreds of small businesses across the country.

                                             POINT ONE

                      Since its Founding, CBSG has Consistently Utilized
                  Excellent Counsel to Identify and Address Compliance Issues

         We respectfully suggest that this Court may find relevant that CBSG has always strived for

  compliance and utilized excellent counsel. In 2014, the law firm Offit Kurman produced CBSG

  initial promissory note/security agreement (hereinafter “Note” or “Notes”) for use in raising capital

  through third party creditors in the form of debt. The instrument typically provided for monthly

  interest and principal payments over 12 to 24 months. The notes ranged between $50K - $500K in

  principal, with some creditors purchasing multiple concurrent notes. Importantly, Offit Kurman

  issued an opinion letter, dated April 25, 2014, on the legality of the funding business under

  Pennsylvania law and the purchase and sale of future receivables agreement.


                                                   3
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 4 of 16




         In July 2016, an expert business and securities lawyer at DLA Piper reviewed and edited

  the Notes. DLA Piper added the language that, "This note has not been registered under the

  securities act of 1933..." making clear to creditors that the notes were debt instruments and not

  securities. Impressively, interest rates paid to investors averaged 25% annually.

         In December 2017, CBSG retained noted securities regulation expert, Philip Rutledge. Mr.

  Rutledge has a national reputation in securities regulation and was instrumental in shaping various

  provisions of significant US financial services legislation, including the Securities Markets

  Improvement Act of 1996, the Gramm-Leach-Bliley Financial Modernization Act of 1999, the

  Sarbanes-Oxley Act of 2002, and the Dodd-Frank Wall Street Reform and Consumer Protection

  Act of 2010. While in government, Mr. Rutledge served as an expert witness on behalf of the

  Pennsylvania Office of the Attorney General in civil securities litigation and has testified as a

  securities expert before the United States Senate Permanent Subcommittee on Investigations. Mr.

  Rutledge was empowered to make any changes in CBSG’s business structure in order to address

  any regulatory concerns. For example, to improve CBSG’s compliance, Mr. Rutledge introduced

  a note purchase agreement and began changing the business structure so that CBSG would not be

  involved with soliciting and raising capital from creditors. He also registered CBSG in

  Pennsylvania under SEC 503b for its non-principal debt instruments. In January 2019, CBSG

  counsel reviewed and filed all state registrations needed for CBSG's current creditors. 2




  2
   Throughout the course of CBSG’s ongoing business operations, CBSG retained and worked with
  nationally known accounting firms such as Clifton Larson Allen, Friedman LLP and Rod Erml
  Associates to undertake comprehensive reviews and audits of the financial aspects and structure
  of CBSG’s business. In doing so, these respected accounting firms undertook detailed review and
  analysis of the financials, client receivables and structure of investor notes. This additional detail

                                                    4
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 5 of 16




         In February 2020, CBSG engaged Fox Rothschild LLP to take over the function of serving

  as primary counsel to assist the company in dealing with litigation concerning defaults by

  merchants, which included handling existing and new litigation in Philadelphia (as all of the CBSG

  agreements have Philadelphia venue provisions). Fox Rothschild also was engaged to defend

  against litigation (albeit meritless) brought by a select group of merchants that instituted litigation

  by and through one Philadelphia law firm that engaged in a pattern of abusive and aggressive

  litigation surrounding the merchant defaults.

         In early March, Haynes Boone, and key lawyers from that firm with substantial SEC and

  regulatory experience, were engaged to review and defend against issues raised by the Texas

  Securities Commission.

         In March 2020, at the outset of the COVID-19 pandemic, as experienced by nearly every

  business in America at the time, issues arose with increased merchant defaults caused by

  government shut-down orders. As a result of these issues, CBSG sought to engage in a note

  restructure to address the business-related issues caused by COVID – with the purpose of

  protecting the investors and the businesses. In doing so, CBSG retained Phil Ruttledge to again

  review the notes outstanding with investors and to create a comprehensive Exchange Offer that

  sought to recapitalize the existing debt. In doing so, a formal Exchange Offer was created and sent

  to all existing investors. (An example of the Exchange offer is annexed hereto as Exhibit 1) This

  Offer included the issuance of new notes (but did not include any new debt raises as no new debt




  will be provided to the Court as part of the comprehensive brief to be submitted in the coming
  days.


                                                    5
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 6 of 16




  capital had brought into the business since late January or early February). As part of the Exchange

  Offer, CBSG provided substantial and significant disclosures regarding the various regulatory

  actions that had occurred in Pennsylvania, New Jersey and Texas, along with significant

  disclosures concerning litigation, UCC liens, potential new note offerings, risks associated with

  the MCA business and other key points. Moreover, as part of the Exchange Offer, Phil Ruttledge

  filed public disclosure documents with the SEC and various state law blue sky filings.

         On the afternoon of July 28, the SEC advised that Mr. Stumphauzer would cause the

  immediate dismissal of all the employees of the businesses and that no employees of the business

  would be permitted to enter the premises – leading to over 100 employees being barred from the

  business premises for the last week despite the fact that thousands of merchants around the country

  rely on ongoing communication with CBSG to ensure the ongoing viability of their business

  operations. The SEC further advised that Fox Rothschild would be terminated from representing

  Defendants’ businesses in ongoing litigation and collection work which, in fact, is a part of the

  process of providing funds for the repayment of the investors. In that regard, the SEC filed another

  “Urgent” motion regarding the collection litigation and settlements that are a normal aspect of this

  business. The SEC directed the Receiver to change the locks on the businesses and bar employees

  from working, along with barring any employees from having any access to CBSG systems, when

  it is clear that the Receiver has no idea (and could have no idea) how to manage this complex

  operation. On behalf of CBSG, Fox Rothschild has been attempting to provide information and

  access to key employees to implore the receiver to take immediate action to begin doing daily

  ACH draws (which brings in nearly $2 million per day), allow employees access to systems to

  work with merchants and to continue servicing existing contractual terms on merchant deals and



                                                   6
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 7 of 16




  to work to keep the nearly $500,000,000 of outstanding merchant agreements performing so that

  the debt to investors can be repaid. To date, not a dollar has been taken in by the Receiver to pay

  investors, and they have not been paid. The Receiver’s and SEC’s actions are ruining a business

  with excellent fundamentals and a strong financial base and essentially putting it into an ineffective

  liquidation causing huge financial losses. In taking this course of action against a fully operational

  business, the key fact that has been lost by the SEC, is that their actions are going to unilaterally

  lead to massive investor defaults. That cannot be the outcome that this Court sought when it

  appointed a limited receiver based on the ex-parte submissions of the SEC.

                                             POINT TWO

         The Business of CBSG is Strong and Supported by Large, Sophisticated Investors

         Begun in 2012, the business of CBSG and its related business has grown into 150

  employees and attracts large, sophisticated investors. CBSG employs 15 accountants, outside

  auditors and excellent counsel to guide its affairs and ensure compliance. The business model is

  easy enough to describe, but its operations are extremely complex and require teams of people

  expert in the particular financial calculations at the heart of the business. In essence, CBSG has

  two related businesses. On one side is its merchant funding business. CBSG funds merchants and

  receives a portion of the merchants’ receivables. Picking the right merchants by analyzing the

  creditworthiness and history of the merchant, and gauging the proper terms of the funding, are

  crucial to the success of this business. Contrary to the suggestion in the SEC’s Complaint, this is

  a perfectly lawful practice as courts have found throughout the country.

         An important part of the business is collections. Merchants sometimes do not pay or get

  into arrears. Lawyers bring actions or reach settlements. There are currently about 1,000 such



                                                    7
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 8 of 16




  collection actions across the country, being handled by Fox Rothschild and other excellent counsel

  around the country. This is typical for the business.

            On the other side of the business is the receipt of investor funds which are used to make

  the merchant advances. Investors receive Notes reflecting their investment and which provide for

  a rate of interest on the principle. Although the SEC has attached to its Complaint previously

  utilized Notes – all drafted by esteemed counsel such as DLA Piper – the Exchange Offer used

  since March 2020 by a vast majority of the investors are excellent with fulsome disclosures that

  were understood and agreed to by the existing note holders.

            Since CBSG began receiving investor funds in 2012, it has never missed a payment to an

  investor, but for the short Covid-19-related moratorium in April 2020. And, it has paid interest

  averaging 15-20% per annum to investors. Because of this, and because of the extraordinarily

  sophisticated financial models and calculations used to run the business, it has attracted large,

  sophisticated investors. For example, two brothers conducted a thorough due diligence and

  invested $40 million. Similarly, another very sophisticated investor conducted a comprehensive

  due diligence and invested $60 million. And an attorney for a fund invested approximately $10

  million into CBSG. In filings we will make this Friday, or whenever our principle opposition

  filings are due, this Court will see that these investors beseech this Court to permit CBSG to

  continue in business and squarely refute claims made by the SEC in this action. As one investor

  writes:

                    The Commission has not spoken to me, or anyone at my fund, regarding
            their current actions, despite their claims of trying to protect us. I am entirely
            against liquidation or closure of Par as it will not only hurt myself, but also
            hundreds of investors. In fact, if liquidation were to occur, it is highly likely that
            many of my investors who are senior citizens would lose much of their life savings
            and homes.


                                                      8
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 9 of 16




         And that is just one investor fund. The SEC’s slow liquidation here will unquestionably

  wreak financial devastation upon countless innocent investors - in the midst of a pandemic.

                                          POINT THREE

         Since its Founding in 2012, and Until the SEC Action and the Involvement of the
         Receiver, Investors have Made Very Healthy Interest and there Are No Investor
         Losses. In Just Seven Days, However, the SEC and the Receiver Have Converted
         their Restraint of this Company into a Slow and Ineffective Liquidation which will
         Cause Investors and Merchants to Lose Their Money

         Since its founding in 2012, and until the SEC’s action here and the involvement of the

  Receiver, CBSG has never missed a payment to investors a pre-Covid-19 and investors have made

  very healthy interest. Pre and Post-Covid 19, there is zero default on principal payments to an

  investor. Pre and Post-Covid 19, there is zero default on interest to an investor, although Notes

  were renegotiated in March 2020 to a lower interest rate due to Covid-19’s effect on the economy

  (after years of 15-20% returns). CBSG has never missed a redemption to an investor.

         And the merchant default rates are excellent. Put simply, the merchant cash over cash

  default exposure is 1.2%. That means that of all merchants receiving $100 in cash from CBSG,

  only $1.20 (1.2%) is defaulted on. Outside audits to GAAP were performed by Clifton Larson

  Allen, Friedman LLP and others in 2017, 2018 and 2019 and the most recent audit finished just

  days ago in July 2020.

         Current financials are strong and can survive Covid – until the SEC started its liquidation.

  At the close of the business day on Tuesday, July 28, 2020, the balance sheet for CBSG - prior to

  the Receiver taking over - reflected the following:

         1.      Bank balance – cash on hand was $18 million.




                                                   9
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 10 of 16




          2.      Fixed receivables from the merchants for whom CBSG enters into factoring

   agreements was $413 million.

          The company’s monthly cash flow from client deposits is approximately $30 million.

   From this amount, the company sustains its monthly operating costs of $5 million which includes

   salaries, office rent and other monthly business expenses. Two million is earmarked for interest

   paid to creditors. With the balance of retained earnings of approximately $25 million, the company

   funds new factoring agreements after a thorough review of the merchant’s businesses. Many of

   the businesses which enter into factoring agreements with the company include seasonable

   businesses such as landscaping and certain retail businesses which add new employees during

   summer or winter months.       The company uses best business practices and has a full-time

   compliance officer on staff. In order to sustain this business, it is imperative that daily active

   management of its portfolio is maintained to ensure that client payments are consistently received

   via ACH payments.

          The strength of the company portfolio and its growth over the last year is detailed on the

   Financial Summary attached. The Net Equity line under liabilities shows strong, consistent growth

   with use of retained earnings. The company went from approximately $85M at the beginning of

   2019 to $104M in retained earnings before the Covid-19 crisis reduced a significant amount of the

   account receivable portfolio due to bad debt. Even then, however, through prudent management,

   CBSG was able to rebuild its portfolio to a secure a profitable position even after the height of the

   Covid-19 pandemic. As of July 2020, CBSG was communicating frequently with merchants to

   renegotiate terms due to Covid-19 interruption of their businesses and income.




                                                    10
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 11 of 16




          In February 2020, CBSG made a decision not to raise any new capital since they anticipated

   Covid-19 related business closures. CBSG has renegotiated with its creditors as well since the

   Covid crisis. Prior to the pandemic, creditors were receiving interest rates of approximately 15%.

   Since Covid-19, rates were reduced to 5% across the board to account for reduced receipt of

   merchant payments.      Indeed, CBSG paid $18M in interest, including through the Covid

   moratorium from March through May 2020 and, but for the SEC’s action, expects to pay

   approximately $46M in total interest for the year under the restructured notes. Through careful,

   diligent management, CBSG was able to regrow its equity position during the past two months.

          However, once the Receiver, at the direction of the SEC, took over and locked out the

   employees, the day to day management of the business could not be maintained. Although,

   through careful stewardship, CBSG was able to navigate the storm of Covid-19, the SEC’s actions

   with the Receiver are cratering the business. To make it absolutely crystal clear, the financial data

   shows that, for one week that the Receiver has been in place, July 29, 2020 through August 4,

   2020, the total loss in ACH payments is approximately $6,592,991.59.

          Similarly, Full Spectrum Processing (“FSP”) employed approximately 80 people in its two

   offices in Philadelphia. Since the Covid-19 crises, and just before the Receiver, it employed

   approximately 60 people and hoped to rehire 10-15 more. FSP provides all of the processing

   services for CBSG’s portfolio. These services include day to day processing of ACH payments,

   technology services including computer services, collections work and other office services. In

   addition to CBSG, FSP provides these services for other clients as well, including a solar panel

   construction company, a physical therapy business, a property management company and other

   businesses. Acting at the behest of the SEC, the Receiver expelled the employees and closed these



                                                    11
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 12 of 16




   offices and froze the related merchant client bank accounts. These actions have caused these

   businesses to suffer significant losses. The SEC’s actions will close these businesses and their

   employees will join the ranks of the millions of unemployed. The SEC’s actions have also done

   severe harm to the CBSG’s banking and processing relationships. It is time-consuming to organize

   the merchant cash advance structure pursuant to industry standards. Even if the company’s

   employees return immediately, the general chaos caused by the SEC’s actions will take the

   company time to recover.

          As we show next, the SEC’s plan, to install a new company (DSI) to start anew on

   extraordinarily detailed work in which CBSG’s employees are expert, is a complete waste of time

   and money and totally unworkable. It is also totally unnecessary. It will, however, without doubt,

   result in the demise of CBSG and the loss of over 100 jobs in Pennsylvania, not to mention severe

   injury to investors and merchants who have long relied on CBSG’s operations.

   This case is Not 1 Global. The SEC’s Plan to Install A New Company to take over CBSG’s
    operations is Totally Unnecessary, Unworkable and will Result in the Demise of CBSG

          The SEC may cite to 1 Global Capital, LLC, 18-19121-RBR. This is a markedly different

   case. In 1 Global Capital, the owners of the business filed a voluntary petition for Chapter 11

   reorganization in U.S. Bankruptcy Court before the SEC filed its enforcement action. The Debtor

   remained in lawful possession of its business, and a senior management overseer was

   appointed with the consent of the Debtor. Only later did the SEC file its securities action, and the

   Receiver appointed in that case, Jon Sale, Esq., was appointed as an overseer to

   management. See First Amended Disclosure Statement in Support of Liquidation Plan, describing

   the history of that litigation in Bankruptcy Court and District Court. 18-19121-RBR, ECF 806. In

   one year, the company appointed in 1 Global, (the very same professionals that the SEC and


                                                   12
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 13 of 16




   Receiver propose to use in this case), billed $3,339,000 for their “liquidation” plan. (See 1 Global,

   “Plan of Liquidation,” annexed hereto as Exhibit 2)

          Here, this Court has before it a fully operational, ongoing, 100-plus employee business that

   is relied upon by investors who have millions of dollars at stake and hundreds of merchants who

   rely on their relationship with CBSG – a company which has very significant longstanding outside

   legal and accounting resources. The SEC’s erroneous plans will cause millions in losses.

                                                Conclusion

          Despite this Court’s clear direction to the Receiver (“to take…action as necessary and

   appropriate for the preservation of the [entities] property interests,” and “to prevent the

   dissipation...of such property interests,” and not “interfere or hinder” with “efforts to preserve” the

   entities property interests), the SEC’s direction of the Receiver is, right now, each and every day,

   destroying this business and with it, hundreds of millions of dollars in value. This gross harm, to

   a business that just days ago was profitable and paying regularly on every Note, is not being caused

   by the Defendants – it is unquestionably being caused by the actions of the SEC. The SEC - not

   the Defendants - are creating hundreds of millions of dollars in potential liability and losses to

   large and small investors. 3




   3
    Defendants have no objection to the Receiver performing monitoring functions to insure and
   verify the lawful, proper and compliant operations of CBSG. They will find a house in solid
   order.

                                                     13
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 14 of 16




                                         Respectfully submitted,

                                             Law Offices of Alan S. Futerfas
                                             Attorneys for Lisa McElhone
                                             565 Fifth Avenue, 7th Floor
                                             New York, New York 10017
                                             (212) 684-8400
                                             asfuterfas@futerfaslaw.com
                                             pro hac vice

                                             By: /s/Alan S. Futerfas
                                                Alan S. Futerfas

                                             GRAYROBINSON, P.A.
                                             Attorneys for L.M.E. 2017 Family Trust
                                             333 S.E. 2d Avenue, Suite 3200
                                             Miami, Florida 33131
                                             Telephone #: (305) 416-6880
                                             Facsimile #: (305) 416-6887
                                             Joel.hirschhorn@gray-robinson.com
                                             joel.hirschhorn@gray-robinson.com

                                             By: s/Joel Hirschhorn
                                             JOEL HIRSCHHORN
                                             Florida Bar #104573

                                             FOX ROTHSCHILD LLP
                                             Attorneys for Complete Business Solutions
                                             Group, Inc. d/b/a Par Funding, Full Spectrum
                                             Processing, Inc., Lisa Mcelhone, Joseph Cole
                                             Barleta and Joseph W. LaForte and Relief
                                             Defendant, L.M.E 2017 Family Trust
                                             One Biscayne Tower, Suite 2750
                                             2 South Biscayne Blvd.
                                             Miami, Florida 33131
                                             Telephone: (305) 442-6547
                                       By:    /s/Joseph DeMaria
                                             Joseph A. DeMaria, B.C.S.
                                             Florida Bar No. 764711
                                             Email: JDeMaria@FoxRothschild.com
                                             Robert F. Elgidely
                                             Florida Bar No. 111856
                                             Email: RElgidely@FoxRothschild.com


                                        14
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 15 of 16




                                             Brett Berman
                                             2000 Market Street, 20th Floor
                                             Philadelphia, PA 19103,
                                             Tel: (215) 299-2000
                                             Email: bberman@foxrothschild.com

                                             Alex L. Braunstein
                                             Florida Bar No. 098289
                                             777 S. Flagler Drive
                                             Suite 1700 West Tower
                                             West Palm Beach, FL 33401
                                             Telephone: (561) 804-4497
                                             Email: ABraunstein@foxrothschild.com
                                             Email: mmiller-hayle@foxrothschild.com

                                             Bettina Schein, Esq.
                                             Attorney for Joseph Cole Barleta
                                             Pro hac vice admission pending
                                             565 Fifth Avenue, 7th Floor
                                             New York, New York 10017
                                             (212) 880-9417
                                             bschein@bettinascheinlaw.com

                                             s/ James R. Frocarro, Jr.
                                             JAMES R. FROCCARO JR.
                                             20 Vanderventer Ave., Suite 103W
                                             Port Washington, New York 11050
                                             516-944-5062-(office)
                                             516-944-5066-(fax)
                                             516-965-9180-(mobile)
                                             jrfesq61@aol.com-(email)




                                        15
Case 9:20-cv-81205-RAR Document 84 Entered on FLSD Docket 08/04/2020 Page 16 of 16




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on August 4, 2020, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

   to all counsel of record.

                                                      s/Joel Hirschhorn
                                                      JOEL HIRSCHHORN




                                                 16
